Citation Nr: 1517036	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to October 1987.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran has not requested a hearing.

In May 2011, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  In April 2012, the Veteran filed a Notice of Disagreement (NOD) to the denial of his back claim.  The Veteran mentioned his PTSD in his NOD and the RO construed it as a NOD to the PTSD claim as well.  In October 2013, the RO issued a Statement of the Case.  The Veteran did not file a substantive appeal with respect to this claim, and thus, the Board does not have jurisdiction over that claim.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for a cold injury has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, in a March 2015 statement, the Veteran stated that his service-connected residuals of cold injury cause him to have trouble walking and causes pain in his lower back.  The Veteran has not been provided notice on secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  Also, as there is no adequate opinion of record which addresses these theories of entitlement, the Board finds that a remand is necessary to address secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Second, in the March 2015 statement, the Veteran stated that he receives treatment at the VA Hospital in East Orange, New Jersey and the VA clinic in Paterson, New Jersey.  Any outstanding records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.

2.  Obtain and associate with the electronic claims file all pertinent VA treatment records, including those from the VA Hospital in East Orange, New Jersey and the VA clinic in Paterson, New Jersey.  See March 2015 VA Form 21-4138.  

3.  After the development requested above is complete, schedule the Veteran for a VA examination to evaluate his claim of service connection.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's statement that he had symptoms and self-medicated with over the counter medication since service.  

The examiner is advised that the Veteran is competent to report injuries and continuing symptoms.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

b.  Whether it is at least as likely as not that the Veteran's back disability was caused by his service-connected residuals of cold injury.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that the Veteran's back disability is aggravated (i.e., worsened) beyond the natural progress by his service-connected residuals of cold injury.  Please provide a complete explanation for the opinion. 

The examiner's attention is directed to the March 2105 VA Form 21-4138 where the Veteran states that his residuals of cold injury cause him to have trouble walking and causes pain in his lower back.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's back disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of cold injury.

4.  Ensure the development outlined above has been accomplished, and then arrange for any additional appropriate development.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


